This appeal is from an order of the county court dismissing an appeal for the reason that the appeal bond was defective.
The facts of this case are almost identical with the facts in the case of Spaulding Mfg. Co. v. Roff, 34 Okla. 309,125 P. 727. It was held that it was the duty of the court to permit an appeal bond to be corrected or amended, as provided in section 6394, Comp. Laws 1909. The decision in that case is controlling in the present case, and has been followed in a number of other cases in this court. See C., R.I.   P. Ry. Co. v. Moore,34 Okla. 199, 124 P. 989; Spaulding Mfg. Co. v. Witter,34 Okla. 313, 125 P. 729.
Upon the authority of those cases, this case must be reversed and remanded, with instructions to the county court of *Page 170 
Roger Mills county to permit the plaintiff in error to file an amended appeal bond and to proceed with the trial of the case in regular course.
By the Court: It is so ordered.